Allow me to begin, Mr. President, by expressing on behalf of the people and Government of Mexico our profound gratitude to the international community for its prompt and generous assistance following the tragic earthquakes in our country last September. The people of Mexico will never forget such a clear demonstration of world-wide solidarity.
I should also like to express our sincere pleasure at your well-deserved election to lead the efforts of the General Assembly, and to make known Mexico's satisfaction at the skillful and effective role played by your predecessor, Ambassador Jaime de Pinies, who guided the work of the General Assembly during its fortieth session.
I must also acknowledge the tenacious efforts of the Secretary-General, Mr. Javier Perez de Cuellar, who throughout his mandate has shown clear-sightedness and political imagination in confronting the grave challenges of the international situation. His various initiatives are proof of his unshakable commitment to .peace and co-operation between States.
My presence before the General Assembly is meant to reassert Mexico's permanent commitment to the United Nations and its ideals. It is a commitment to the rule of law in international relations, the peaceful resolution of disputes and the search for democratic formulas permitting peaceful coexistence and co-operation between peoples, on a just and equitable basis.
A little more than four decades ago the hopes of mankind, then emerging from the bloodiest devastation it had ever endured, converged in the creation of a new international organization. Millions of people saw in the United Nations a unique opportunity to build an order among States that would promote progress and universal well-being within a framework of peace and security.
The international society of our day would not be the same without the presence of the United Nations. The fortieth anniversary of its founding provided a suitable occasion to take stock of the system.
The Organization has undoubtedly helped to deactivate and reduce international crises that might have degenerated into a catastrophe with irreversible consequences. Its promotion of the decolonization progress, which has changed the political map of our time, stands out as one of its fundamental achievements. The growth of a vast system of co-operation and pluralist discussion has led to a common awareness of the great issues that determine the life of nations.
Thanks to the formidable development of the multilateral system, we now know that, in spite of geographical, historical, cultural and political differences, we face common challenges that demand the combining of efforts and a new form of solidarity.
However, we are still far from attaining the goals of 1945. We now live in a world that is probably more dangerous and unstable, in which the political, military and technical predominance of a few has accentuated the inequality of nations.
The lifespan of our Organization has coincided with one of the most dynamic and changing periods in the history of man. Scientific discoveries and the
technological revolution have transformed societies. Communications link us instantaneously, making us both witnesses of and participants in the most distant events. Today all men are truly modern, unfortunately, this great technical capacity for communication has not always served to further understanding. All too often we know only the appearance of events and not their true significance. Mistrust, prejudice and uncertainty have not yet been banished from our midst.
The juridical equality of States was enshrined in the San Francisco Charter, but mechanisms were also established to give the victorious Powers particular responsibility for the maintenance of international peace and security. In more ways than one the Charter brought together the ideals and pragmatism of a group of nations determined to prevent for ever a universal conflagration. However, some of them did not relinquish their prerogatives and influence.
The international community was obliged to yield before the force of circumstances, but that responsibility, as reflected in the rights and obligations of the permanent members of the Security Council, must always be oriented and limited by the international legal order. The attributes of the permanent members are subject to law; they are not privileges without norms or limits. Rivalry -which was accompanied by a division of the world into zones of influence - soon led to confrontation and, as was to be expected, confrontation overstepped the bounds of law and succumbed to the frequent temptation to make indiscriminate use of force.
The community of nations, which involves an implied equality of rights and obligations, was distorted by a concentration of power around two main poles. That bipolarity was able to impose its demands: alignment and subordination became a normal part of international life. To be sure, certain periods of extreme tension have been followed by others where a glimmer of understanding was seen. The confrontation to which I am referring - whose true nature and menace is seen in the terrible nuclear arsenals which have been accumulated - has been one of the central problems in international relations during the last four decades.
Fortunately, the conflagration which could destroy us all has been so far avoided. Yet we are all subject to a threat the materialization of which would be irreversible. This confrontation has defined many aspects of contemporary life and has left its tragic stamp on the fate of many peoples and regions of the developing world.
The evolution of our Organization is a reflection of trends in world politics. The successes and failures, the virtues and deficiencies, of the United Nations are an expression of the degree of commitment of Member States to international law and multi-lateralism.
Often, the Organization has been paralyzed by a lack of political will on the part of some States, the very ones which, from the beginning, were entrusted with a primary responsibility for the settlement of disputes. Those States have preferred to create their own security systems, which, aside from undermining the main task of the united Nations in the maintenance of peace, have buttressed the existence of zones of hegemony.
The indiscriminate use of the right of veto has all too frequently kept the Security Council from fully achieving its aims, and has prevented that important body from speaking out on events and conflicts that threaten international peace and security.
At the same time we cannot deny that the multilateral system has faced clear difficulties over the past several years, some structural and some political. The extraordinary growth of the Organization in recent years has complicated its operation; its effectiveness has therefore been decreased. There is no doubt that strengthening the Organization requires changes to streamline its activities and, above all, to facilitate implementation. That would enable us to restore its legitimacy, and even, for some, its credibility.
To the Organization's administrative difficulties have now been added the financial problems which are largely the result of the failure of several Member States to pay their assessed contributions. The international community trusts that the ad hoc Group of 18 experts will be of assistance in overcoming these problems. In any event, the international community knows full well that our contributions to the United Nations are a legal obligation that no one can repudiate unilaterally.
The increasing disregard for the norms of international law and the continued unjustified use of force are particularly serious symptoms of the current situation of the community of States. Our Organization cannot and must not be seen as an annoying obstacle to hegemonic aspirations but rather as the only civilized possibility for coexistence in our time. The essential conditions for transforming the international order for the benefit of all are: the improvement of institutions; effectiveness in reaching goals; complete respect for principles; and the genuine political will to strengthen the United Nations system for the benefit of all.
The restoration of confidence is incompatible with exclusivist views of the international scene and with definitions of that scene as an arena for political struggle for the defense of individual interests. The voice of the majority cannot be ignored in this forum. Disregard for its will ignores our characteristic diversity and eliminates precious possibilities for genuine, pluralistic coexistence.
It is our fate all to live on the same planet, and it is our joint responsibility to make that planet habitable for all peoples, avoiding fruitless friction and erosion, which bear upon the weakest. Harmonious coexistence and civilization can prevail only if based upon respect for the rights of others and upon joining efforts to solve problems of universal interest.
The grave economic and financial crisis of our time is an expression of unsolved structural problems in the international order. This crisis poses a serious threat to stability in relations among States and affects the social and political peace of all peoples.
Unfortunately, the standstill in global negotiations, which are of vital importance to our development, has exacerbated recession and impoverishment. We have repeatedly pointed to a profound unfairness in trade between industrialized and developing nations, and have demanded that the costs of growth be shared more equitably between rich and poor countries.
Obviously, the effort to achieve growth is a major responsibility of our societies. We recognize that much remains to be done, much remains to be improved to that end. But our internal efforts will be unavailing if the world economic climate is unfavorable to us. The problems of Africa, Asia and Latin America also involve the developed economies which have often imposed upon us conditions which are disadvantageous for productive development, technology transfers, and the marketing of our exports, not to mention the financial drain suffered by our economies. Our countries have contributed to the well-being and even on occasion to the extravagance of the more advanced countries. It is time for the more powerful to see the historical fact that their own future and security depend also on their being flexible with regard to the demands of the weaker, and by making genuine contributions to their development and thus to the common good.
An appeal for joint responsibility in solving the different aspects of the crisis does not mean attributing blame but rather calling on all nations to assume their commitments so as to face together what no nation can solve by itself.
The search for options must take into account the close relationship between debt, trade and currency. We know that a good part of our financial difficulties derives from the enormous burden of servicing foreign debt. We need both the restructuring of the existing debt and fresh resources, but we are also convinced that the reduction of real interest rates to past levels is urgently needed and would offer equitable alternatives that would benefit the entire international financial system. We must not forget that current levels have generated substantial profits for the international banks.
Solution of the crisis implies an improvement in the terms of exchange. It further requires, without a doubt, the elimination of protectionism and better prices for our commodities. From this perspective I should like to emphasize the importance of the new round of trade negotiations within the General Agreement on Tariffs and Trade (GATT) and the need for oil producers and consumers to resume talks with a view to establishing the market. In such cases communication among the parties involved is an irreplaceable means of furthering the common good.
Greater international co-operation and adequate financial flows are also necessary in order for our countries to develop without becoming indebted and in order to break the vicious cycle of need that condemns us to poverty.
Mexico has been particularly scrupulous in dealing prudently with its financial difficulties. Thus far we have respected our international commitments thanks to a tremendous effort on the part of our people, whose standard of living has, as a result, been negatively affected. Though we have recently achieved important agreements with regard to managing the foreign debt that will allow for
moderate growth over the next two years, we are aware that such agreements are temporary and perhaps insufficient. That will hold true as long as we do not find long-term political and economic solutions of universal scope.
The problems of energy, trade, productivity, finance and indebtedness that we all face require global and mutually acceptable solutions; otherwise the world economy will remain subjected to the tragic cycle of recession and recovery, which has not been unrelated to the political instability and the conflicts affecting various parts of the world.
In calling attention to this situation, Mexico expresses its full solidarity with the developing peoples that are struggling for a more just and balanced international economic order. We will spare no effort on their behalf in the search for just and realistic solutions through negotiations. We betray neither our sovereignty nor our historical positions in seeking, with flexibility and responsibility, agreements that further our legitimate interests.
Bipolar confrontation and the intensification of regional conflicts, added to the arms race, have been jeopardizing world peace and security since the beginning of this decade. We are encouraged by the possibility of detente between the great Powers that is being renewed after a period of estrangement and uncertainty.
We hope that negotiation and dialog will reduce tensions. That is why we express our wish that a renewal of contacts between those Powers, at the highest level if necessary, will lead to permanent agreements, providing us all with genuine security. We hope that this possibility will soon become fact.
We must not forget, however, that there are many other issues besides this question, so critical in our time, which do not fit into the framework of the East-West relationship. North and South must redefine the structure of their relations. Beyond any prevailing tendencies, today's world presents a diversity
that does not; permit of rigid or simple viewpoints. East and West, North and South offer a plurality of ways of life that constitutes the true wealth of today's community of nations.
Every nation impresses upon its foreign policy traits derived from its own historical experience and can express in this forum, frame of pressure and in complete independence, its views on the international situation and the reasons for whatever initiatives it promotes. This is the highest virtue of the democratic spirit of our Organization. All voices must be heard and considered, for political astuteness is not necessarily on the side of economic or military power.
In its active participation in international forums, Mexico always seeks to be constructive. We do not come here to oppose anybody, or to vote for or against anybody, but to maintain and strengthen principles expressly accepted by the international community. Our political tradition and the cordial relations we try to maintain with all the countries of the world are rooted in our unbending conviction that the power of law is greater than the power of force. Thus we have participated in actions that contribute to the reduction of international tension and to the solution of regional problems. We have raised our voice in negotiations between the industrialized and the developing worlds. We have also made clear our commitment to the processes of decolonization, and we demand respect for human rights wherever they are violated.
At the same time, historical experience forces us, faithfully and constantly, to defend the principles of non-intervention and the self-determination of peoples and to stand with conviction for the peaceful settlement of disputes and international co-operation. For the same reasons we are unwaveringly opposed to the undue use of force and to the threat of its use. Mexico maintains that full Mexico has associated itself with various proposals for nuclear disarmament, both on the regional and on the universal level. Yesterday, along with other Latin American coin tries, we helped to bring about the Treaty of Tlatelolco. Today, we participate actively in the multilateral organization. devoted to disarmament. Our role in the Group of the Five Continents, together with the Heads of State and Government of Argentina, Greece, India, Sweden and Tanzania, fully substantiates Mexico's peace-loving position and its adamant will that we all be freed from the nightmare of a possible nuclear conflagration that would yield neither victors nor vanquished and would reduce several millennia of civilization to radioactive dust within a matter of seconds, making life itself disappear.
In the Declarations that we have signed, first at New Delhi in 1985 and just last month in the Mexican city of Ixtapa, we have stated that it is incumbent upon all men and all peoples, and not just those Governments which possess the technical capacity to wreak total destruction, to make efforts to halt the arms race. We have issued a fervent appeal for world-wide detente and the conclusion of agreements aimed at halting the irrational arms race. We have also called, in both Declarations, for better use of the human and material resources which are now being squandered upon the instruments of death, and for their application to the development of peoples and the satisfaction of their most urgent and vital needs.
In the New Delhi Declaration we called upon the super-Powers to suspend nuclear tests, as a first step toward a treaty banning them entirely. We also took a firm stance against the militarization of outer space. In Mexico, we presented specific proposals to verify the suspension of nuclear tests; we insisted upon the dangers inherent in an arms race in outer space; and we reiterated our conviction that dialog among the Powers must lead to the adoption of concrete disarmament accords.
Our statements, whose legitimacy flows from the fact that they express the wishes of all mankind, are but the first in a series of efforts that the international Community will have to undertake, in the hope of eradicating nuclear weapons.
The great challenge confronting human intelligence as the twentieth century draws to a close is to achieve the convergence of peace, disarmament and development so that, joined at last, they may forge for human society a way of life and a destiny never to be renounced.
The prevention of nuclear war is linked to the solution of conflicts affecting the balance of power. In various geographical areas the exercise of force and intolerance hinder chances for conciliation.
Similarly, the obduracy of certain States, which insist that we view in terms of the East-West conflict the struggles for self-determination being waged by the peoples of Africa, Asia and Latin America, retard and restrain-the inevitable triumph of those peoples.
In Central America, the or is is is deepening, and the chances for promoting a peaceful solution are often squandered and underestimated. Mexico has spared no effort in the search for just agreements that would respect the legitimate interests of all the Central American States. Thus, together with the Governments of Colombia, Panama and Venezuela and with the active support of Argentina, Brazil, Peru and Uruguay, we have encouraged strategies that would lay the foundations for peaceful coexistence and co-operation in the region. We have given detailed reports to the United Nations on the progress of our diplomatic efforts.
Allow roe to reiterate once again that Contadora and its Support Group cannot be a substitute for the political responsibility of the Central American Governments. Peace is their decision above all, just as it is the decision of those other States that help determine the course of events because of their presence and influence in the area.
We cannot supersede the will of the parties directly involved; but neither can we remain indifferent to situations that not only jeopardize regional stability and our common future but also violate the dignity of the peoples of Latin America and harm our legitimate national interests.
One State's disagreement with the political process of another State does not justify, in any circumstance, the perpetration of acts that are outside the bounds of international law. Latin America has undertaken an intense diplomatic effort which cannot be ignored. Several times, as in Caraballeda early this year, the Governments of Latin America have proposed concrete measures aimed at creating an atmosphere favorable to conciliation. These measures are well balanced in regard to the effort required of each party - whether directly or indirectly involved in the process - in order to re-establish the juridical order and facilitate the conclusion of agreements. We are convinced that our viewpoints, enshrined in the Contadora Treaty for Peace, Security and Co-operation in Central America, remain valid in the light of current circumstances.
Latin America has opened the doors to dialog and compromise in Central America, as part of the process of negotiation and integration it has decided to promote. Mexico states once again that it is fully willing to contribute to the pacification of the area.
We stand for negotiated solutions to conflicts not only in the region which is closest to us but also in other areas, whether in the South Atlantic, southern Africa, the Middle East, the Mediterranean or South-East Asia. We are convinced that, with an imaginative and constructive approach, opportunities for understanding can be found in each of these places
Within the context of the permanent struggle for decolonization, the case of Namibia deserves special mention. Its illegal occupation by South Africa must not be tolerated by the international community. That Territory's independence is beyond any geopolitical considerations, an it is incumbent upon all Member states of the United Nations to ensure that it is achieved. The immoral behavior of the opprobrious South African regime, with its policy of racial segregation, similarly demands a response from our Organization. We note with interest that the trend towards the imposition on the Pretoria Government of sanctions envisaged in the Charter has received new and important forms of support in the commence of this year.
The developing countries have always recognized that the United Nations is an essential part of any effort to promote the democratization of international relations. Apart from constituting the forum best suited to guaranteeing peace and security, it has also been a privileged place in which to discuss the most difficult problems of our time.
It is here that the Member States have had an opportunity to examine social and economic affairs that merit a clear and effective response from the international community. Suffice it to recall that in 1987, thanks to an initiative taken by the Secretary-General, there is to be an International Conference on Drug Abuse and Drug Trafficking, at which we shall be able to examine objectively that complex criminal process, which involves centers of production as well as consumption.
The Organization's ability to respond to the demands and needs of our time has been fully demonstrated. However, we cannot refrain from, insisting that the strengthening of the United Nations system depends primarily on the political will of States to respect the purposes and principles of the Charter. We must improve the Organization and, more important than ever, we must endow it with a new legitimacy based on the lawful behavior of all States. Force and military might cannot be above the law. In our day, civilized life and the security of States depend upon our respect for international norms. If those norms do not prevail, we can hardly aspire to peaceful, stable, just coexistence. The strengthening of our Organization and its effectiveness also depend upon the prevalence of those norms.
Because of their interdependence and their difficulty, world problems cannot be solved solely through bilateral channels, or even by a sum of partial and fragmentary agreements. Because of their complexity, they require multilateral solutions that bring together common aspirations and achieve unity in decisions and actions.
Just as dialog and detente among the great Powers can no longer be postponed, just as it is necessary to restructure the international economic order so that North and South have equitable shares in its benefits and hardships alike, so must the revitalization of multilateral forums become a priority item on the agenda for the remainder of this century.
It is incumbent on the United Nations to play an essential role in building more just and democratic international relations. It is also the role of our Organization to guarantee peaceful and rational coexistence, co-operation and solidarity among peoples. Let us improve it, if necessary and wherever necessary, but for as long as it endures let us recognize that it is perhaps our only and our highest guarantee of security, peace and civilization.
